Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 9 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Tetsuno et al. (JP2014096667).
Regarding claim 1, Tetsuno et al. disclose a radio frequency module (fig. 1) comprising: a first substrate (2, figs. 1a, 1b) having a first principal surface and a second principal surface on an opposite side to the first principal surface; a signal terminal (7, fig. 1b; paragraph (0022) that is provided on the first principal surface and through which a signal is transmitted to and received from an external circuit; a power supply terminal (6, fig. 1a) that is provided on the second principal surface and is supplied with a power supply signal; an antenna (3, fig. 1a; paragraph 0024); and a radio frequency electronic component (4, fig. 1a) that is electrically connected to the signal terminal, the power supply terminal and the antenna, and that controls transmission and reception of the antenna based on the signal and the power supply signal, wherein the antenna and the 
Regarding claim 2, Tetsuno et al. disclose a radio frequency module (fig. 1), further comprising: a plurality of ground terminals provided on the second principal surface of the first substrate and connected to a ground, 42wherein the power supply terminal  (6, fig. 1a) is disposed between two of the plurality of ground terminals adjacent to each other (paragraphs 0022, 0027).
  Regarding claim 3, Tetsuno et al. disclose a radio frequency module (fig. 1), wherein the antenna and the radio frequency electronic component are provided on the first principal surface of the first substrate, the radio frequency electronic component and the signal terminal are electrically connected via a first signal path provided in the first substrate, and the radio frequency electronic component (4, fig. 1a)  and the power supply terminal (6, fig. 1a; paragraph 0027) are electrically connected via a power supply signal path, which passes through the first substrate and having a first end disposed on the first principal surface and a second end disposed on the second principal surface (fig. 1a).  
Regarding claim 4, Tetsuno et al. disclose a radio frequency module (fig. 1) wherein the antenna and the radio frequency electronic component are provided on the first principal surface of the first substrate (2, figs. 1a, b), the radio frequency electronic component (4, fig. 1a)  and the signal terminal are electrically connected via a first signal path provided in the first substrate, and the radio frequency electronic component and the power 43supply terminal (6, fig. 1a; paragraph 0027) are electrically connected via a power supply signal path, which passes through the first substrate and having a first end 
Regarding claim 9, Tetsuno et al. disclose a radio frequency module (fig. 1), wherein each of the plurality of radiation elements is connected to a second radio frequency terminal via a second signal path (fig. 1).  
Regarding claim 10, Tetsuno et al. disclose a radio frequency module (fig. 1) wherein the first substrate includes a first section and a third section that are flat plate-shaped, and a second section that is provided between the first section and the third section, and that is thinner than the first section, the first substrate is bent at the second section, the radio frequency electronic component (4, fig. 1a)  and the signal terminal are provided on the first principal surface of the first section, the power supply terminal I (6, fig. 1a; paragraph 0027)  provided on the second 46principal surface of the first section, and the antenna is provided on a third principal surface of the third section (fig. 1a).  
Regarding claim 11, Tetsuno et al. disclose a radio frequency module (fig. 1), wherein the antenna (3, fig. 1a; paragraph 0024) is provided on the first principal surface of the first section.  
Regarding claim 12, Tetsuno et al. disclose a radio frequency module (fig. 1), wherein the antenna (3, fig. 1a; paragraph 0024) is an array antenna in which a plurality of radiation elements is arranged, and each of the plurality of radiation elements is connected to the radio frequency electronic component via a second signal path (fig. 1).
  Regarding claim 13, Tetsuno et al. disclose a radio frequency module (fig. 1), wherein the plurality of radiation elements is arranged in a matrix shape (fig. 1).  

 	Regarding claim 15, Tetsuno et al. discloses a communication device (figs. 1a-b) comprising: the radio frequency module according to and a baseband module connected to the signal terminal via a cable (figs. 1a-b).  
Regarding claim 16, Tetsuno et al. discloses a communication device (figs. 1a-b) comprising: the radio frequency module according to Claim 5; and a baseband module connected to the signal terminal via a cable (figs. 1a-b).  
.  Regarding claim 17, Tetsuno et al. disclose a radio frequency module (fig. 1),, further comprising a first ground layer provided in an inner layer of the first substrate (figs. 1a-b).  
  Regarding claim 18, Tetsuno et al. disclose a radio frequency module (fig. 1), further comprising a second ground layer provided on the second principal surface of the first substrate (figs. 1a-b).  
Regarding claim 19, Tetsuno et al. disclose a radio frequency module (fig. 1), 48wherein the second ground layer is arranged between the signal terminal and the power supply terminal (figs. 1a-b).  
  Regarding claim 20, Tetsuno et al. disclose a radio frequency module (fig. 1), wherein the first ground layer and the second ground layer are connected via a via (figs. 1a-b).  



Claims 5 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845